Citation Nr: 1547853	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-19 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran had active duty service from September 12, 1968, to September 14, 1968, and September 18, 1968, to September 17, 1971. 

This matter came before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision issued by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the issue of unemployability due to service-connected erectile dysfunction has not been raised by the record.  The evidence indicates that the Veteran has been retired for over 20 years.  See September 2015 VA audiology consultation report.     During the most recent VA examination conducted in September 2011, the VA medical examiner indicated that the Veteran's erectile dysfunction does not impact his ability to work and the Veteran has not asserted otherwise.  A TDIU request has not been inferred by the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks an initial compensable rating for his service-connected erectile dysfunction.  The record shows that he last underwent a VA genitourinary examination in September 2011.  Generally, the mere passage of time is not a sufficient basis for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

However, the Veteran challenges the adequacy of the September 2011 VA examination by asserting that the medical examiner never physically examined him in order to obtain the evidence necessary to decide the claim.  He essentially indicates that he has penile deformity and loss of erectile power, the criteria necessary for a compensable rating under the appropriate diagnostic code.  Thus, in addition to the fact that he has not been examined in over 4 years, he suggests a worsening of disability; therefore, the Board finds that a new examination should be afforded to him.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding evidence, provide the Veteran with a VA examination to determine the current nature and severity of his service-connected erectile dysfunction.  The claims file should be made available to the examiner for review prior to the examination.  All necessary tests must be conducted and the examiner(s) must review the results of any testing prior to completion of the report. 

After physically examining the Veteran and reviewing his claims file, please indicate whether the Veteran has a deformity of the penis and loss of erectile power.  In In providing this assessment, also address the Veteran's contentions as set out in his October 2011 NOD and May 2014 substantive appeal. 

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




